Title: To Thomas Jefferson from John Brown, 20 April 1804
From: Brown, John (Ky.)
To: Jefferson, Thomas


          
            Sir—
            Frankfort 20th. April 1804
          
          You probably may recollect that previous to my leaving Washington I spoke to you in favor of Major John Hunter of this place who wished to obtain the appointment of Commandant of a Post in upper Louisiana. Since my return home Maj’r Hunter has since renewed his applications to me on that subject & informs that it will be perfectly agreeable to him to be transferred to the Army at the expiration of his Services in Louisiana should he be honored with an Appointment. He would prefer a situation high up the Missouri, & will be contented with the rank & emoluments of a Major but would not accept of less. Having resided for some time in Louisiana he possesses some Knowledge of customs, manners, & habits of the People of that Country, & being a man of conciliatory manners Strict integrity, & great attention to Business I think him well qualified to fill the Office he solicits.—
          Since the rejection of the Bill providing for the division of the Indiana Territory Mr. Toulmin has directed his views to the Mississipi Territory & is now very anxious to obtain the appointment of additional Judge for that Territory should that office be still vacant. At his request I take the liberty to state his wishes to you & in Justice to his merit will Just observe that I really think him well qualified for that appointment—
          This portion of the Union enjoys at present a state of uninterupted peace & tranquility. We have the greatest abundance of the necessaries of Life for home consumption but very little to spare for exportation; a great part of the last Crop of Wheat having been distroyed by the Weevil. Eight or ten Vessels ready for Sea are now lying at the rapids of the Ohio waiting for a rise of the Water to enable them to descend the River—One of them a Ship of about 350 tons built at Pittsburg.
          I am with the greatest respect Sir Your very Humble Sert.
          
            J. Brown
          
        